       Case 4:12-cr-00082-BMM Document 306 Filed 01/04/21 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,
                                                        CR-12-82-GF-BMM-JTJ
                           Plaintiff,

       vs.                                                        ORDER

 DEANNE MARIE WELLS,

                           Defendant.




      United States Magistrate Judge John Johnston conducted a revocation

hearing in this matter on December 15, 2020. (Doc. 304). Defendant Deanne Marie

Wells (“Wells”) admitted that she had violated the conditions of her supervised

release. Id. Judge Johnston entered Findings and Recommendations the next day.

Id.

      Judge Johnston determined that Wells had violated the conditions of her

supervised release in the following ways: (1) by failing to follow the instructions of

her probation officer; (2) by using methamphetamine; (3) by knowingly interacting

with a convicted felon without the prior approval of her probation officer; (4) by

failing to answer truthfully questions asked by her probation officer; and (5) by
       Case 4:12-cr-00082-BMM Document 306 Filed 01/04/21 Page 2 of 3



failing to follow the instructions of her physician when taking gabapentin. (Doc.

304 at 4).

      Judge Johnston recommended that this Court revoke Wells’s supervised

release and commit her to the custody of the United States Bureau of Prisons for a

period of 6 months, with 20 months of supervised release to follow. (Doc. 304 at

4). Judge Johnston further recommended that the Court should consider

terminating Wells’s supervised release if she completes 12 continuous months of

supervised release without a violation. Id. Judge Johnston is sufficient, but not

greater than necessary. Neither party filed objections to Judge Johnston’s Findings

and Recommendations.

      Given that no objections were filed, the Court has reviewed Judge

Johnston’s Findings and Recommendations for clear error. McDonnell Douglas

Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). The

Court finds no error in Judge Johnston’s Findings and Recommendations, and

adopts them in full.

                                      ORDER

      Accordingly, IT IS ORDERED:

      1.     Judge Johnston’s Findings and Recommendations (Doc. 304) are

ADOPTED IN FULL.




                                             2
       Case 4:12-cr-00082-BMM Document 306 Filed 01/04/21 Page 3 of 3



      2. Defendant Deanne Marie Wells is sentenced to custody for 6 months,

followed by 20 months of supervised release. Upon release from custody, Wells

shall be subject to the conditions of supervised release as reflected in the

Judgment.

      Dated this 4th day of January, 2021.




                                              3
